DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on October 13, 2022 has been entered.  Claims 1 and 8 have been amended.  New Claim 13 has been added.  As such, Claims 1-13 are currently pending, with Claims 8-12 withdrawn from consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0027983 to Elia (“Elia”) fin view of U.S. Patent Application Publication No. 2011/0254311 to Dajek et al. (“Dajek”).
With regard to Claim 1, Elia discloses a composite structure comprising overmolded structures.  See, e.g., Abstract, entire document.  Elia discloses composite structure can be used in a vehicular door panel or frame structure.  Paragraph [0106].  Elia teaches that a textile material comprising a reinforcing fibers, paragraphs [0018] and [0019], and a second thermoplastic resin composition in the form of a matrix resin, paragraphs [0022] and [0023], are overmolded with a first thermoplastic composition in the form of a surface resin.  Paragraphs [0024] and [0087].  The resulting panel would be in the form of a unitary frame because the surface resin can be formed such that it fully or encapsulates the matrix resin reinforced with fibers.  Paragraph [0095].  Elia does not disclose the that the unitary frame provides an attachment point for a bayonet style connection or a wire harness, housing for audio equipment, or a structure for a window regulator.  Nonetheless, such a feature would be obvious to provide.  Dajek is also related to composite structures for use as a door panel in vehicles.  See, e.g., Abstract, entire document.  Dajek teaches that door structures can be provided with at least one receptacle using injection molding for window operations and loudspeakers.  Paragraph [0040].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide an attachment point for a bayonet style connection or a wire harness, housing for audio equipment, or a structure for a window regulator in the door panel disclosed by Elia in order to provide a door panel with modern vehicle functioning, as shown to be known in the art by Dajek.  With regard to Claim 2, Elia discloses the resin may include glass fibers, paragraph [0021], and can comprise polypropylene.  Paragraph [0067].  With regard to Claim 3, Elia discloses that the overmolding resin can include glass fiber in an amount of 50% by weight.  Paragraph [0111].  With regard to Claim 5, Elia teaches that the textile can comprise glass fiber, paragraph [0021], and the thermoplastic polymer can be polyamide.  Paragraph [0024].  With regard to Claim 7, Elia generally teaches that the use of an adhesive or tie layer can be avoided, if desired, due to the introduction of an additional processing step with loss of productivity.  Paragraphs [0011].  However, Elia only teaches that such an embodiment is merely preferred, and not a requirement of their invention.  Paragraph [0095].  As such, it would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide an adhesive between the unitary frame and a portion of the textile in the composite material of Elia in order to improve the unitary nature of the vehicle door panel, so long as it is at the expense of an additional processing step and well within the purview of the person having ordinary skill in the art with a predictable outcome, as shown to be known by Elia.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Elia in view of Dajek, as applied to Claim 1 above, and further in view of U.S. Patent Application Publication No. 2006/0264554 to Lustiger et al. (“Lustiger”).
With regard to Claim 4, Elia does not disclose that the textile comprises 30% to 70% by weight of the second thermoplastic composition.  Nonetheless, such parameters are well known in the vehicular door panel art.  Lustiger is also related to fiber reinforced composite materials useful as vehicle door panels.  See, e.g., Abstract, entire document.  Lustiger teaches that the amount of fiber in a thermoplastic composite material can be present in an amount ranging from 20% to 70% by weight of the composition.  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide the fiber reinforced composite of Elia with a textile comprising 30% to 70% by weight of the second thermoplastic composition because Lustiger teaches that such weight amounts of textile and resin are suitable for use in vehicle panels, and because “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456 (CCPA 1955).  With regard to Claim 6, Lustiger teaches that the edge area of the fiber reinforced composites can be provided with a reinforcing tube to house electronic components, paragraph [0066], or with a sealing lip to seal the inner portion of the vehicle.  Paragraph [0067].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide a perimeter seal to the vehicle door panel disclosed by Elia in order to provide a tubing that can electrical parts or to seal the interior of the vehicle from the outside environment, as shown to be known in the art and demonstrated by Lustiger.  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Elia in view of Dajek, as applied to Claim 1 above, and further in view of German Patent No. 44 16 972 to Stief et al. (an English translation obtained from PE2E is provided herewith) (“Stief”).
Elia in view of Dajek does not disclose using a closed cell foam to form a seal at the periphery of the door panel.  Stief is also related to vehicular door panels.  See, e.g., Abstract, entire document.  Stief teaches that closed cell foam can be used at the periphery of a door panel to provide acoustic insulation.  Page 1 and page 4 (see claim 1).  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide the door panel disclosed by Elia with closed cell foam at the periphery in order to provide acoustic insulation, as shown to be known in the art by Stief.  

Response to Arguments
Applicant’s arguments with respect to pending Claims 1-7 and 13 have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787. The examiner can normally be reached Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/           Primary Examiner, Art Unit 1789